Leave to appeal is granted, and the order of the Appellate Division is summarily modified to permit MDS/DEK Information Systems to serve and file a brief, solely as a respondent, within 2 days of this order; and it is further
ORDERED that movant shall not be permitted to participate in the oral argument of this matter on June 13, 1984; and it is further
ORDERED that appellant may serve and file a reply brief within 10 days of the filing of respondent’s brief by the Appellate Division; and it is further
ORDERED that the motion for a stay of the Appellate Division proceedings is denied.
Jurisdiction is not retained.